600 S.E.2d 854 (2004)
STATE of North Carolina (George Kenworthy)
v.
Charles William JOHNSON.
No. 320P04.
Supreme Court of North Carolina.
July 1, 2004.
Charles William Johnson, Pro Se.
William P. Hart, Special Deputy Attorney General, for State.

ORDER
Upon consideration of the application filed by Petitioner on the 29th day of June 2004 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in conference, this the 1st day of July 2004."